1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     KEVIN HICKS,                                Case No. 2:18-cv-04899-JVS (SHK)
12
                          Petitioner,            ORDER ACCEPTING FINDINGS
13                                               AND RECOMMENDATION OF
                         v.
14                                               UNITED STATES MAGISTRATE
     WILLIAM SULLIVAN, Warden,                   JUDGE AND DISMISSING
15                                               ACTION WITH PREJUDICE
                          Respondent.
16
17         Pursuant to Title 28 of the United States Code, section 636, the Court has
18   reviewed the First Amended Petition for a Writ of Habeas Corpus, the records on
19   file, and the Amended Report and Recommendation (“R&R”) of the United States
20   Magistrate Judge. The Court has engaged in de novo review of those portions of
21   the Amended R&R to which Petitioner has objected. The Court accepts the
22   findings and recommendation of the Magistrate Judge.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
 1         IT IS THEREFORE ORDERED that Judgment be entered (1) DENYING
 2   the First Amended Petition for a Writ of Habeas Corpus; and (2) DISMISSING
 3   this action with prejudice.
 4
 5   Dated: April 09, 2020
 6
 7                                  HONORABLE JAMES V. SELNA
                                    United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        2
